Citation Nr: 1807417	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-07 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In July 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating his intent to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the RO received a phone call from the Veteran in July 2017 indicating his intent to withdraw from appellate review his claims of service connection for an eye disability and a left knee disability.  The Board finds that the Veteran's phone call requesting that his pending appeal be withdrawn, which was memorialized in writing contemporaneously at the time of the call, is sufficient to withdraw the Veteran's claims.  The Board acknowledges the Representative's December 2017 Informal Hearing Presentation (IHP) but, the Representative submitted the IHP after VA received the Veteran's phone call regarding his intent to withdraw his appeal.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to service connection for an eye disability is dismissed. 

Entitlement to service connection for a left knee disability is dismissed.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


